Case 7:21-mj-02665-UA Documenté6 Filed 03/10/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
21 mj 2665
BERNARD BROWN & KRISTINA HARRISON
Defendant(s).

 

Defendant KRISTINA HARRISON hereby voluntarily consents to participate in the following
proceeding via_X__ videoconferencing or __X__ teleconferencing:

X Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

Conference Before a Judicial Officer

Kenia Monroe |$ee apn wo ik

Defendant's Signature Defervdant’s Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 

 

KRISTINA HARRISON JOHN S. WALLENSTEIN

This proceeding was conducted by reliable video or telephone conferencing technology.

3 | [21 Jie —
Date “Geebierrewiiiiige/U.S. Magistrate Judge

 
